Citation Nr: 1504503	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation of residuals of lung cancer, lobectomy, and scar from January 20, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for depressive disorder.

3.  Entitlement to special monthly compensation under the provisions of 38 U.S.C.A. §  1114(s) beyond January 20, 2011.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran provided testimony at an April 2014 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

The Veteran was previously represented in this matter by a private attorney.  During the course of the appeal, VA cancelled the attorney's authority to represent VA claimants.  In August 2014, the Veteran was notified that his attorney could no longer represent him before VA.  He was provided with an opportunity to appoint a new representative.  However, he has not appointed a new representative.

The Veterans Benefits Management System (VBMS) contains an August 2014 VA letter and the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Residuals of lung cancer, lobectomy, and scar are not manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent; there has been no evidence of malignant neoplasms, local recurrence, or metastasis.  The scars are not unstable or painful.

2.  Depressive disorder has been productive of occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal. 

3.  The Veteran has a single service-connected disability rated as 100 percent disabling; he does not have an additional service-connected disability or disabilities independently ratable at 60 percent disabling, and he is not permanently housebound by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of lung cancer, lobectomy, and scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6819-6604, 7804 (2014).

2.  The criteria for an initial 30 percent rating for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2014).

3.  The criteria for special monthly compensation based on a permanent and total disability plus 60 percent/ or housebound status have not been met. 38 C.F.R. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2010.  The claim was last adjudicated in November 2012. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

In April 2014, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of an increased rating and SMC.  The hearing focused on the elements necessary to substantiate his increased rating and SMC claims and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II. Increase

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A. Residuals of lung cancer, lobectomy, and scar from January 20, 2011

The Veteran's lung disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6819-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, rate on residuals.

In this case, the 100 percent evaluation had been assigned based upon the presence of a respiratory neoplasm.  The effective date of the grant was based upon the receipt of a claim.  The March 2011 rating decision assigned a staged rating with the reduction effective January 20, 2011, prior to the date of the rating.  Because there had been no running award, there was no violation of 38 C.F.R. § 3.105(e).  The evidence established that he had been seen privately in March 2010 and that although there was a history of lung cancer, testing disclosed no remarkable activity.  The January 2011 examination confirmed that there had been no recurrence and that he had not required chemotherapy or radiation therapy.  More specifically, it was concluded that the last date of anti-neoplastic treatment was March 23, 2010.  

Since the evidence demonstrated improvement (no recurrence or specified treatment) the AOJ complied with 38 C.F.R. § 3.344.  Therefore, the use of diagnostic code 6819 was no longer proper and residuals were to be rated as appropriate.  Stated differently, the reduction of the 100 percent evaluation was proper.  Here, diagnostic code 6604 is the most appropriate code for rating the residuals.

Under Diagnostic Code 6604, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

38 C.F.R. § 4.96(d), "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring pulmonary function tests (PFTs) to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).

In a March 2011 rating decision, the AOJ granted service connection for residuals of lung cancer to include lobectomy and non-tender scar and assigned a 100 percent evaluation under Diagnostic Code 6819 effective August 26, 2010.  Per the diagnostic code, the residual disability was evaluated after six months.  

On VA examination in January 2011, PVTs showed FEV-1 at 86 percent predicted and FEV-1/FVC at 100 percent predicted both post-bronchodilator.  

On VA examination in November 2012, PFTs showed FEV-1 at 89 percent predicted, FEV-1/FVC at 99 percent predicted, FVC at 90 percent predicted.  The DLCO was 80 percent predicted.  All tests were post-bronchodilator.  The examiner stated the FEV-1/FVC most accurately reflected the Veteran's level of disability

During the April 2014 Board hearing, the Veteran denied being breathless at rest but reported that he could not do anything strenuous for very long.  He denied any painful scars.  The Veteran is competent to report his lay observations such as his ability to breath and scars free from pain.  

In this case, 38 C.F.R. § 4.96 provides that PFTs are required to evaluate conditions under Diagnostic Code 6604.  The disability evaluation in this case is predicated on medical findings, PFT results-such findings are not susceptible to lay observation.  Here, the results of the PFTs warrant a noncompensable evaluation.  

In order to warrant a 10 percent evaluation, PFT results need to be FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  Such FEV-1 and FEV-1/FVC  findings were not shown on examination.  Although the DLCO measurement was 80 percent predicted, the examiner stated that the FEV-1/FVR was the most accurate test result to reflect the Veteran's level of disability.  As such, a compensable evaluation is not warranted.

Regarding the scars, on VA examination in January 2011, the examiner noted three scars.  The first scar was curving on the left upper back.  It measured 4 cm by 18 cm.  The second scar was on the left lateral back below the lobectomy incision.  It measured .5 cm by 2 cm.  The third scar was on the left lateral back below the lobectomy scar.  It measured .5 cm by 1.5 cm.  None of the scars had skin breakdown or reports of pain.  They were deep, had no inflammation, no edema, no keloid formation, and no other disabling effects. 

Under Diagnostic Code 7804, a 10 percent rating is available for one or two scars that are unstable or painful.  A 20 percent rating is available for three or four scars that are unstable or painful.  Under Note 1, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Here, a noncompensable evaluation is assigned in the absence of one or two scars that are unstable.

Accordingly, a compensable evaluation for residuals of residuals of lung cancer, lobectomy, and scar from January 20, 2011 is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


B. Depressive Disorder

The Veteran's depressive disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code provides that major depressive disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the General Rating Formula a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Veteran's depressive disorder has been rated as 20 percent disabling.  Service connection was established based on aggravation of a nonservice connected condition by service-connected disability.  The Board is aware that 38 C.F.R. §  3.10(b) contains provisions as to determining the baseline level of severity of the nonservice-connected disease or injury.  Based on the March 2011 rating decision, prior to treatment for the now service-connected lung disability the heart disability, the Veteran's symptoms of depression were mild and in remission.  Such does not support a compensable rating under 38 C.F.R. §  4.130 sufficient to establish a baseline compensable level of depression.  Therefore, the Board will rate the full extent of the Veteran's aggravated depressive disorder.

In a private psychological assessment received by VA in October 2010, S.B.W., Ph.D, found the Veteran had acquired depression and anxiety secondary to his service-connected disabilities.  She found that his motivation and energy level were limited.  She indicated that his sleep pattern and sleep maintenance were affected.  She assigned a GAF of 41. 

On VA examination in January 2011 the Veteran reported that he had been married and divorced twice.  He indicated that he lives with his twin daughters in the basement of their house and that the relationships are supportive.  He stated that he fishes with his brothers.  He denied a history of suicide and a history of violence.

On physical examination the Veteran was appropriately dressed.  His psychomotor activity and speech were unremarkable.  He had a cooperative, friendly, and attentive attitude toward the examiner.  His affect was normal.  The Veteran described his mood as normal.  His interest level was noted as variable.  He reported some feelings of uselessness and wished he was in good shape.  He reported less energy since his heart attack and that he did not feel well since the lung surgery.   He indicated that he procrastinates.  He reported that he eats twice a day.  His attention was intact.  He was oriented to person, time, and place.  He reported no persistent delusions but indicated that he thought his mother tried to poison him.  He reported that he does not sleep well.

The examiner noted no hallucinations, inappropriate behaviors, obsessive or ritualistic behaviors.  The Veteran denied having panic attacks and the presence of homicidal or suicidal thoughts.  He reported that he was able to maintain minimum personal hygiene.  He stated that sometimes he thinks he would be better off dead, but does not have any suicidal ideation.  The examiner noted his immediate memory was mildly impaired.  The examiner diagnosed depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 70.

On VA examination in October 2012, the examiner noted a mental condition had been formally diagnosed with symptoms not severe enough to interfere with occupational and social functioning in order to require continuous medication.  The Veteran reported that he continues to live in the basement of the home of his twin daughter's and son-in-law.  He reported he gets along with his daughters and enjoys fishing multiple times a week.  He denied any use of psycho tropic medication and has not sought out psychotherapy.  He reported use of non-prescription Adderall.  The examiner noted symptoms of depressed mood and chronic sleep impairment.  The Veteran reported that he worries about his daughters and lacks energy at times.  On examination, he was able to recall four out of five items after a delay.  The examiner noted that he was very quick in doing serial sevens.  He did not display any memory issues or cognitive problems.

Based on a review of the evidence, the depressive disorder is manifested by sleep impairment, depression, low motivation which is consistent with a 30 percent evaluation.  While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 30 percent rating, the Board finds that his overall symptomatology more closely approximates occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal and is consistent with the GAF scores assigned.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his depressive disorder more nearly approximates the criteria for an initial 30 percent rating, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.3 4.7.  

However, the Board also finds that a rating in excess of 30 percent is not warranted at any time.  As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Rather, the Veteran's affect and speech were described as normal on VA examination in January 2011.  The Veteran has consistently denied panic attacks and only had mild immediate memory impairment which remains consistent with the 30 percent evaluation.  The Board acknowledges that the Veteran consistently reported on VA and private evaluation depressed mood and disturbances of motivation.  However, he also reported positive relationships with his daughters, granddaughter, and brothers.  As such, these symptoms are not shown to cause difficulty in establishing and maintaining effective work and social relationships such as to warrant an increased 50 percent rating.  

Higher ratings of 70 percent and 100 percent for the Veteran's depressive disorder are not warranted.  The Board finds that that the Veteran did not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  While he was unemployed, such was attributed to age or duration of work on VA examination in January 2011.  While he did think he would be better off not alive, he denied any suicidal ideation on VA examination.  Furthermore, the Veteran did not exhibit or report obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or the inability to establish and maintain effective relationships.  

In sum, the assignment of a 30 percent rating is warranted.


III. Extraschedular Consideration

The Board has also considered whether the service-connected lung and depressive disorder present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria for the lung disorder and depressive disorder reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  

Here, the rating criteria directly address the symptoms of the Veteran's lung disorder, such as his current level of pulmonary functioning.  Indeed, the Veteran denied breathlessness and none of his scars were painful which is consistent with the scheduler criteria.  In addition, the mental disorder criteria directly addresses the Veteran's symptomatology including his depressed mood and lack of motivation. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Because the only increased rating claims on appeal at this time are for lung cancer, lobectomy, and scar; and depressive disorder, those are the only disabilities that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  

As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


IV. Special Monthly Compensation

Special monthly compensation is payable at the (s) rate if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  

A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for ischemic heart disease (100 percent), depressive disorder (30 percent), scar on chest associated with ischemic heart disease (0 percent), and residual of lung cancer to include lobectomy with non-tender scar (0 percent).  

Prior to January 20, 2011, the residuals of lung cancer, scar, and depression were independently evaluated at 60 percent or more.  On January 201, 2011, the evaluation for the residuals of lung cancer was decreased to 0 percent and the Veteran no longer met the criteria for SMC based on a service-connected disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more.

Moreover, there is no indication that he is permanently housebound by reason of a service-connected disability.  During the April 2014 Board hearing, the VLJ observed and noted on the record that the Veteran walked into the room and sat down.  The Veteran reported that he leaves the house to fish from a boat weekly and that he drives his son-in-law to work and takes his granddaughter to the bus stop.
For the foregoing reasons, the Board finds that SMC beyond January 20, 2011, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable evaluation for residuals of lung cancer, lobectomy, and scar is denied.

A 30 percent rating for depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) beyond January 20, 2011, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


